Citation Nr: 0416552	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  02-21 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) beginning on 
November 9, 1998; and in excess of 50 percent beginning on 
and after March 3, 2003.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.

In connection with this appeal, the veteran testified at a 
Video Conference hearing before the undersigned in December 
2003.  A transcript of this hearing is associated with the 
claims file.  

Because the veteran has disagreed with the initial rating 
assigned for PTSD, the Board has characterized the issue in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Moreover, although the schedular evaluation of the 
veteran's PTSD was increased to 50 percent disabling, 
effective March 3, 2003; inasmuch as a higher evaluation is 
available for this condition and the veteran is presumed to 
seek the maximum available benefit for a disability, the 
claim for a higher initial evaluation remains viable on 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  Since November 9, 1998, the clinical signs and 
manifestations of the veteran's service-connected PTSD are 
productive of social and industrial impairment with reduced 
reliability and productivity.

2.  The veteran's service-connected disabilities preclude him 
from obtaining or maintaining substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of no more than a 50 
percent disability rating for the veteran's service-connected 
PTSD, beginning on November 9, 1998, are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 
4.130, Diagnostic Code 9411 (2003).

2.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

In the present case, the Board finds that all relevant facts 
have been properly developed in regard to the veteran's claim 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the veteran has provided 
testimony at a Video Conference hearing, the RO has obtained 
VA and private records corresponding to medical treatment 
reported by the veteran, and he has been afforded a VA 
examination addressing his service-connected PTSD.

Additionally, the Board is satisfied that VA's duty to notify 
the veteran of the evidence necessary to substantiate his 
claim has been met.  The RO informed him of the need for such 
evidence in regard to his initial service connection claim in 
a November 1998 letter.  By this letter, the RO has also 
notified the veteran of exactly which portion of that 
evidence (if any) was to be provided by him and which portion 
VA would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO also provided 
regulations pertinent to the veteran's current claim in a 
December 2002 Statement of the Case and Supplemental 
Statements of the Case dated in March 2003 and September 
2003.

The Board is aware that the November 1998 VCAA letter 
concerned the veteran's initial service connection claim and 
not his present earlier effective date claim.  The question 
of whether a further VCAA letter for such a "downstream" 
issue is required was addressed by the VA Office of General 
Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this 
precedent opinion, the General Counsel held that, in such 
circumstances, a Statement of the Case was required in cases 
involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) 
did not require separate notice of the information and 
evidence necessary to substantiate the newly raised issue.  
Id.  Accordingly, the Board finds no procedural deficiencies 
under 38 U.S.C.A. § 5103(a) in this case, and the veteran 
will not be prejudiced by a Board adjudication of his claim 
at the present time.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Increased Rating

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants assignment of 
a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  Moreover, in the present case the 
severity of the PTSD disability is to be considered during 
the entire period from the initial assignment of the 
disability rating to the present time in order to determine 
if staged ratings are appropriate.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board notes at this point that the veteran's claim of 
entitlement to service connection for PTSD was received in 
November 1998.  This disability is therefore rated under the 
current version of Diagnostic Code 9411 which provides that a 
30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events).  

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

The record in this case includes numerous pertinent medical 
records as well as statements offered by the veteran.  The 
evidence clearly shows that the veteran's PTSD symptomatology 
is productive of occupational and social impairment. 

Many of the items of evidence document depressed mood, sleep 
impairment, nightmares, startle response, hypervigilence, 
intrusive thoughts, irritability, and memory problems.  For 
example, the veteran reported sleep disturbances, anger, 
startle response, intrusive thoughts triggered by helicopters 
and oriental people, and depression at the time of his May 
1999 VA PTSD examination.  During his March 2002 VA PTSD 
examination, the veteran reported problems with his temper, 
aggression, hypervigilence, and memory problems.  The Global 
Assessment of Functioning (GAF) score during these 
examinations is reported as 60 to 65.

At the time of his March 2003 VA examination for PTSD, the 
veteran reported that he had been having difficulty obtaining 
his GED (high school general equivalency diploma) because of 
his frustration and anger problems.  In addition, his wife 
reported that he leads a rather isolated lifestyle, has no 
friends, and has difficulty being around others for any 
length of time.  She reported that the veteran would not go 
places unless he carried a gun, that she no longer sleeps 
with him because of the intensity of his nightmares and night 
sweats, and that he has "short-term memory loss."  

Mental status evaluation in connection with the March 2003 VA 
examination revealed that the veteran's affect was one of 
irritability, which was consistent with his underlying mood, 
and he exhibited some reduced concentration.  The examiner 
commented that the veteran's reduced concentration was 
secondary to his reduced stress tolerance rather than true 
memory problems.  The examiner further commented that, while 
the veteran and his wife have been married for 40 years, the 
veteran's wife indicated that she has been tempted to leave 
the relationship on a number of occasions and that she is 
able to remain in the marriage because she leaves when the 
veteran's temper problems become apparent.  The examiner 
noted that the veteran's wife is more tolerant than most.  
With respect to employment, the examiner commented that the 
veteran has been able to sustain employment only because he 
has been allowed to perform jobs that do not require contact 
with others.  The examiner added that the veteran is able to 
work in his present part-time job because he drive small 
children, rather than teenagers or adults.  The diagnoses 
include a GAF score of 50.

VA outpatient treatment records reflect symptoms of anger, 
hyperalertness, hypervigilance, conflicts with others at 
school and at work, and difficulty trusting others.  These 
treatment records reflect GAF scores between 55 and 65 from 
March 2000 to March 2002.

Similarly, a December 2001 statement from a Psychiatric 
Social Worker at the Counseling Consortium reflects that the 
veteran was seen from October 1998 to November 1999 for 
suicidal ideation, anger outbursts, and recurrent depressive 
episodes.  It is further noted that the veteran reported 
isolation, alienation, relationship turmoil, feelings of 
detachment from others, effort to avoid feelings that were 
associated with trauma, no future, and distress at exposure 
to cues.  The Diagnoses reflects that the veteran's had a GAF 
score of 40 on admission and 45 upon discharge.  

Upon review of the veteran's PTSD symptoms, it is noted that 
depressed mood, sleep impairment, suspiciousness, and mild 
memory loss are  included among the rating criteria for the 
30 percent rating under Diagnostic Code 9411.  

On the other hand, the evidence includes some medical reports 
which show memory impairment resulting in difficulty 
obtaining his GED, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  The examiner who conducted the March 
2003 VA examination reported that the veteran's affect was 
irritable, he remained married because his wife was more 
tolerant than most, and he has been able to sustain 
employment because he has been allowed to perform jobs that 
do not require contact with others.  The Board notes that the 
criteria for the next higher rating of 50 percent include 
such symptoms as memory impairment, impaired judgment, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.

It appears that the veteran's PTSD includes symptoms listed 
under the criteria for the 30 percent rating as well as for 
the next higher rating of 50 percent.  The Board believes 
that some consideration should also be given to the veteran's 
overall psychiatric status as reflected by reported GAF 
scores.  A review of pertinent medical records shows that the 
GAF scores have varied from between approximately 40 and 65 
during the course  of the appeal.  The GAF scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th  ed. 1994) [hereinafter DSM-IV].  A 41-50 
score indicates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning.  A 51-60 score indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A 61-70 rating 
indicates some mild symptoms or some difficulty in social, 
occupational or school functioning, but generally functioning 
pretty well, has some meaningful interpersonal relationships.  

The most recent VA examination report reflects a GAF score of 
50 and the December 2001 statement from the veteran's 
Psychiatric Social Worker reflects GAF scores of 40 to 45.  
Although the veteran's VA outpatient treatment records 
reflect a GAF score of 55 on one occasion, these records as 
well as the May 1999 and March 2002 VA PTSD examination 
reports reflect that the GAF scores have most consistently 
been in the 60 to 65 range.  While no exact correlation to 
the criteria listed under Code 9411 is possible, the Board 
believes that the reported GAF scores also reflect some 
symptoms listed under the criteria for a 30 percent rating as 
well as some covered under the criteria for a 50 percent 
rating. 

The Board is thus presented with an evidentiary record which 
shows some fluctuation of PTSD symptoms between the 30 
percent and 50 percent criteria over the period covered by 
the appeal.  Under the circumstances of this case, the Board 
is compelled to conclude that there is a state of equipoise 
between the positive evidence and the negative evidence on 
the question of whether the impairment associated with the 
veteran's PTSD is most accurately reflected by the schedular 
criteria identified for a 30 percent evaluation or for a 50 
percent evaluation.  In such a situation, 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. § 4.3 require that the determination 
be made in the veteran's favor.  Accordingly, the Board finds 
that entitlement to a 50 percent rating for PTSD is 
warranted.  Moreover, the Board finds that such 50 percent 
rating is appropriate during the entire period covered by the 
appeal.  

However, the Board must also find that the clear 
preponderance of the evidence is against entitlement to a 
rating in excess of 50 percent.  The medical evidence of 
record shows that the veteran has expressed a history of 
suicidal ideation.  However, the evidence also shows that the 
veteran does not have obsessional rituals, impaired impulse 
control, spatial disorientation, or illogical, obscure, or 
irrelevant speech.  While the veteran is noted to be 
depressed, the record does not show that his ability to 
function independently, appropriately, and effectively has 
been affected.  The Board notes that the medical evidence 
demonstrates that the veteran has adequate insight and 
judgment regarding his common everyday living.  With regard 
to neglect of personal appearance and hygiene, it is noted 
that the medical records reflect that the veteran has good 
hygiene and grooming and he dresses appropriately.  Further, 
although the most recent VA examination resulted in 
assignment of a GAF score of 50, the Board finds that the 
preponderance of the evidence does not suggest any of the 
criteria for a 70 percent rating are present.  In sum, the 
totality of the evidence is against a finding that the 
criteria for a rating in excess of 50 percent have been met 
at anytime during the appeal period.

In reaching the above determination, the Board in no manner 
doubts the severity of the veteran's PTSD.  However, the 
Board is bound by regulatory rating criteria.  38 U.S.C.A. 
§ 7104(c).  In this case, the preponderance of the evidence 
is against a finding that a rating in excess of 50 percent is 
warranted.  Should the severity of the PTSD increase in the 
future, the veteran may advance an increased rating claim.  

Total Disability Rating Based on Individual Unemployability

Applicable regulations provide that total disability ratings 
for compensation may be assigned where the schedular rating 
is less than total when the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a). 

Under 38 C.F.R. §§ 3.340(a), 4.15, generally, a total 
disability is considered to exist when there is present any 
impairment of mind or body, which renders it impossible for 
the average person to follow a substantially gainful 
occupation.  Total disability may or may not be permanent.  
In determining entitlement to a total rating, neither 
nonservice-connected disabilities nor advancing age may be 
considered, but the veteran's employment history, education, 
and vocational attainment, and other factors having a bearing 
on the issue are for consideration.  See 38 C.F.R. § 4.16(b).  

Marginal employment shall not be considered substantially 
gainful employment.  Marginal employment generally shall be 
deemed to exist when the veteran's earned annual income does 
not exceed the amount established by the United States 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  See 38 C.F.R. § 4.15(a).  
Substantially gainful employment is "that which is 
ordinarily followed by the nondisabled to earn his or her 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  See Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991), quoting VA 
Adjudication Manual M21-1, paragraph 50.55.  

In the instant case, the veteran has a number of service-
connected disabilities.  Service connection is currently in 
effect for:  PTSD, now rated as 50 percent disabling 
effective from November 9, 1998; bilateral hearing loss, 
rated as 100 percent disabling from November 9, 1998, and 20 
percent disabling from January 28, 2000; tinnitus, rated as 
10 percent disabling effective from November 9, 1998; 
diabetes mellitus type II, rated as 10 percent disabling from 
July 9, 2001; and hemorrhoids, rated as zero percent 
disabling from August 30, 1969.  Accordingly, the veteran 
meets the percentage requirements of 38 C.F.R. § 4.16(a), for 
consideration of a total disability rating based on 
unemployability on a schedular basis, and the determinative 
issue becomes whether he is unemployable in fact due to his 
service-connected disabilities.  

After a review of the entire record, it is the opinion of the 
Board that the veteran's service-connected disabilities, and 
the symptoms reasonably attributed thereto, preclude more 
than marginal employment.  The record reveals the veteran 
works part-time as a school bus driver and has been 
experiencing difficulty obtaining his GED because of 
frustration and anger problems.  In addition, the March 2003 
report of VA examination includes the medical opinion that 
the veteran's reduced concentration is secondary to his 
reduced stress tolerance.  Thus, resolving reasonable doubt 
in favor of the veteran, the Board concludes that it is more 
likely than not that his service connected disabilities, to 
include PTSD, precludes substantially gainful employment; as 
such, the appeal is allowed.  38 C.F.R. § 3.340.



ORDER

A disability evaluation of 50 percent for PTSD, effective 
from November 9, 1998, is granted, subject to governing 
regulations pertaining to the payment of monetary awards.

Entitlement to a total disability rating based on individual 
unemployability by reason of service-connected disabilities 
is granted, subject to governing regulations pertaining to 
the payment of monetary awards. 





_______________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



